Boeing-, J.,
concurring:
In this case I find the facts tó be that a contract was made between the petitioner and the United States, by due authority *490and in due form, for tbe delivery witbiu a time specified of a specified quantity of “ matured corn? That the corn was not 'delivered within the time specified, and was not “matured corn,” nor in conformity with the contract. That it was not accepted by the United States under the contract, but that a small part of it was used from necessity, and because no other could be had on that frontier post. And for this, according to previous rulings of this court, the claimant is entitled to be paid.